DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5, 6, 9-15, 22, 23, 28, and 29 are objected to because of the following informalities:
Claim 5 should be amended to recite “the breast pump [[system]] device” in line 2 to keep claim language consistent.
Claim 6 should be amended to recite "a right-hand side" in line 2, “a front” in line 2, and “a left-hand side” in line 3 to provide antecedent basis for the limitations in the claim.
Claim 9 should be amended to recite "a height" in line 1 to provide antecedent basis for the limitation in the claim.
Claim 9 should end in a period.
Claim 10 should be amended to recite "a base" in line 2 to provide antecedent basis for the limitation in the claim.
Claim 11 should be amended to recite "a top" in line 1 and “a base” in line 3 to provide antecedent basis for the limitations in the claim.
Claim 12 should be amended to recite "a liquid" in line 3, “a quantity” in line 4 and “a height” in line 4 to provide antecedent basis for the limitations in the claim.
Claim 13 should be amended to recite “the breast pump [[system]] device” in line 2 to keep claim language consistent.
Claim 14 should be amended to recite "an amount" in line 2 to provide antecedent basis for the limitation in the claim.
Claim 15 should be amended to recite “the [[pumping mechanism]] pump” in line 3 to keep claim language consistent and "a start" in line 3 to provide antecedent basis for the limitation in the claim.
Claim 22 should be amended to recite "the [[pumping mechanism]] pump" in line 2 to keep claim language consistent.
Claim 23 should be amended to recite “the connected [[device]] application” in line 2 to keep claim language consistent.
Regarding claim 28, there appears to be a typographical error/grammatical error in the phases “in which the a social media..” in line 1 and “the data from the from multiple connected…” in line 2.  
Regarding claim 29, the word “Information” in line 1 should be lower-case.
Appropriate correction is required.

Claim Interpretation
	The preamble in claim 1 recites “A breast pump device that is configured as a self-contained, in-bra wearable device”.  The examiner notes that this limitation gives life and meaning to the claim since it sets forth structural limitations to the overall breast 
	The examiner further notes that several claims appear to recite method steps performed by the device and individual components of the device. For examination purposes, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. 
For example, claim 1 recites the limitation “…a control interface that…when selected…sends data to a connected application, running on a device…that tracks pumping sessions…”.  For examination purposes, this limitation is interpreted to be drawn to a control interface which is configured to send data to a connected application rather than the connected application being a positively element of the breast pump device.  Similarly, for example, claim 16 recites the limitation “the sensor sub-system provides data to a data analysis system”.  For examination purposes, this limitation is interpreted to be drawn to a sensor sub-system which is configured to send data to a data analysis system rather than the data analysis system being a positively recited element of the breast pump device. If Applicant intends for the data analysis system to be a positively recited component of the device, Applicant is advised to amend the claims to recite that the “breast pump device further comprises a data analysis system” to make it clear that the analysis system is a component of the device rather than a functional aspect of the sensor sub-system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 19, 22, 24-26, and 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the claim is drawn to a control interface on the application running on the device.  This limitation appears to contradict claim 1 which requires that the control interface be a part of a self-contained, breast pump device.  As the connected application running on a device (such as a smart phone) would be separate/remote from the breast pump device, the control interface of claim 4 cannot be a part of the device of claim 1. For examination purposes, this limitation is being interpreted to mean that the connected application also has another control interface.
Regarding claim 6, the claim is drawn to two visual indicators – one being on the right side of the housing and the other being on the left side of the housing. This claim is dependent on claim 1, which is directed to one visual indicator.  Therefore, it appears that there is a lack of antecedent basis in the second visual indicator of claim 6.
Regarding claim 17, it is unclear how “a user-defined requirement” relates to any of the structure claimed in claim 1.  Instead, it appears that claim 17 should be dependent on claim 16 which is directed towards user-defined requirements.  For examination purposes, the claim considered to be dependent on claim 16.  It is further recommended to amend the claim to recite “a user-defined requirement of the user-defined requirements” to specify that the user-defined requirement is a part of the plurality of user-defined requirements in claim 16.
Regarding claim 28, it is unclear how “a social media or community function or platform” which organizes the data is related to claim 1 since the data in claim 1 is sent to a “connected application”.  It is unclear if the claim should be interpreted as if “the connected application” organizes the data or if the claim is attempting to define “a social media or community function or platform” as a type of connected application or if the data is also sent to the social media or community function.  For examination purposes, the “connected application” of claim 1 organizes the data in claim 28.
Claim 28 recites “a user selects a matching profile from a set of potential profiles”. This portion of the claim is not directed to the device but rather to actions of the users, which would create confusion as to when direct infringement occurs. As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claims 2, 3, 5, 7-16, 18, 20, 21, 23, and 27 are also rejected by virtue of being dependent on other rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 15, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 20170072118) in view of Meyers (US 5542921) and in further view of Barack (US 20140378895).
Regarding claim 1, Makower discloses a breast pump device that is configured as a self-contained, in-bra wearable device (breast pump system 100 in fig. 1A); paragraph 145 discloses that the system has a “natural breast profile” which can be worn in a bra) to be used with both the left and also the right breast (the examiner notes that the recited intended use does not result in any structural differences between Applicant’s invention and the device of Makower as system of 100 is capable of being used on either breast as there is nothing precluding said use), and that includes: 
(i) a housing (main body 34 in fig. 1A) that includes (a) a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable); (c) control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34); (d) a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34); 
(ii) a breast shield (skin contact member 10 in fig. 2A) made up of a breast flange and a nipple tunnel (see below); 

    PNG
    media_image1.png
    424
    511
    media_image1.png
    Greyscale

(iii) a milk container (milk container 60 in fig. 19C; paragraph 175, lines 13-16 discloses the size of the bra determines the size of the milk container indicating that the container is configured to be worn in the bra) that is configured to be attached to and removed from the housing (paragraph 156 discloses that the milk container can be attached to the milk container at one-way valve 50 in fig. 1B and would necessarily be removable from the housing in order to access the milk post-collection).
Makower further teaches that the device has a user selectable control interface (controls 153 in fig. 26 is shown to have buttons which would be user actuable) and is configured to send data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions (paragraphs 196 and 197 discloses that the device can transmit data through wirelessly to a connected app 474 running on an external computer 470). 
As Makower discloses that the rechargeable battery can be charged via plug-in to an AC adapter (paragraph 154), it can be assumed that some sort of power charging circuit would be present for controlling the charging of the rechargeable battery.  However, Makower does not teach or disclose this limitation.  Nor does Makower teach or disclose  the control interface being a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Makower to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a control interface (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control interface of Makower (153 in fig. 26) to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
Regarding claim 2, in the modified device of Makower, Makower discloses the control interface is a physical interface on the housing (controls 153 in fig. 26 is shown to be positioned on housing).
Regarding claim 4, modified Makower teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the control interface is on the application running on the device, such as a smartphone.
As noted above, this limitation contradicts claim 1 and being interpreted to mean that the application also has a control interface.  Barack teaches that the breast pump device sends data to a connected application (app 110 in fig. 2) running on a smart phone (smart phone 100) and that the application gives all of the functionality of user interface 30 of the breast pump and users can enter operational parameters (paragraph 48).  As the user interface (30 in fig. 1) of the breast pump is configured allow a user to indicate which breast is being used (paragraph 43), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the connected application to also have a control interface which allows a user to select left and right breast for use, as taught by Barack.  This modification would provide for another way for indicating which breast a user is planning to pump from and would provide a backup mechanism in case the local control interface malfunctions.
Regarding claim 15, in the device of modified Makower,  Makower discloses the device includes a microcontroller (microcontroller processor 1604 in fig. 25; paragraph 189 discloses that the microcontroller processor is responsible for controlling the functions of the motor) programmed to dynamically change one or more parameters of the pumping mechanism (paragraph 190, lines 25-31 discloses dynamically pausing and restarting pumping based on realtime pressure data), and to automatically detect the start of milk let-down (paragraph 190, lines 20-22 discloses that the pump dynamically adjusts the pump as the milk begins to flow).
Regarding claim 28, the examiner notes that this limitation is being interpreted to mean that the “connected application organizes the data as claimed, as set forth in the 112(b) rejection/interpretation above.  Further, as noted above, this limitation is drawn to a breast pump device having a control interface which, when selected, is configured to send data to a connected application having the claimed function.  
Therefore, in the modified device of Makower, Makower discloses the a social media or community function or platform organizes the data from the from multiple connected breast pump devices into different profiles and a user selects a matching profile from a set of potential profiles, and each profile is associated with a specific kind of milk expression profile, and provides information or advice that is specifically relevant to each milk expression profile (paragraph 196 discloses the device is configured to wirelessly send data to a remote device indicating that it is functionally capable of sending the data to the claimed connected application as it possesses all of the necessary structure to accomplish the claimed function).
Regarding claim 29, as noted above, this claim is being interpreted to be drawn to a device which has a control interface that, when selected, is configured to send data to a connected application which is capable of providing the claimed information/advice.
Therefore, in the modified device of Makower, Barack discloses the information or advice includes advice on how to increase milk expression by varying parameters, such as time of milk expression, frequency of a milk expression session, pump speed, length of a single pumping session, vacuum level, cycle times, changing profile of pump speed over a single pumping session and any other parameter that can be varied by a mother to help her achieve her milk expression goals (paragraph 196 discloses the device is configured to wirelessly send data to a remote device indicating that it is functionally capable of sending the data to the claimed connected application as it possesses all of the necessary structure to accomplish the claimed function).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Meyers and in further view of Barack, as applied to claim 1 above, and further in view of Cheng (US 20070135761).
Regarding claim 3, modified Makower teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the control interface is a single button on the housing.  However, Barack teaches that different pumping modes can be selected which includes a respective orientation (paragraph 28).
Cheng teaches a breast pump device (fig. 2) which has a control interface which is a single button (mode actuator 388 in fig. 2) on a housing (housing of breast pump 12 in fig. 2) which is user selectable to allow a user to toggle between different modes and settings (paragraph 45).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control interface of modified Makower to be a single button for indicating which in which mode to pump and includes options to select the left/right breast.  The modification of having a single button would simplify manufacture by requiring less components and require less electronics in comparison to a control interface having a plurality of buttons by requiring less connections between the buttons and the control electronics.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Meyers and in further view of Barack, as applied to claim 1 above, and in further view of Makower (US 20160206794), herein after Makower ‘794.
Regarding claim 5, modified Makower teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a visual indicator on the housing indicates whether the breast pump system is set up for pumping from the left or the right breast.
Makower ‘794 teaches a substantially similar breast pump device (fig. 1) having a visual indicator (display 250 in fig. 6) on the housing (fig. 6) which is configured to provide the user a visual indication to the user of which mode the pump is in (paragraph 163).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing to include the display which displays which mode the pump is in, as taught by Makower ‘794 for the purpose of enabling the user to ensure the pump is set to be in the correct mode.
As discussed above, Barack teaches a breast pump device (fig. 1) which a user is enabled to set a particular pumping mode (paragraph 11) which includes either a selection of the left or right breast (paragraph 28).  As Barack teaches that selecting either the left or right breast is a pumping mode and Makower ‘794 teaches displaying the pumping mode on the display, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the visual indicator of modified Makower to indicate whether the device is set up for pumping from the left or right breast.
Claims 8-10 and 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Meyers and in further view of Barack, as applied to claim 1 above, and further in view of Guthrie (US 20160220743).
Regarding claim 8, modified Makower teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device includes a sensor sub-system that infers the quantity of the milk in the milk container from a measured level of milk in the milk container.
Guthrie is directed towards a breast pump device (fig. 8) having a subsensor system infers the quantity of the milk in the milk container from a measured level of milk in the milk container (paragraph 65 discloses that sensors 803 and 804 in fig. 8 measure the amount of droplets entering the container, which is indicative of the “level” of milk in the container and uses a “multiplier…in a milk sensing algorithm” to infer quantity of the milk).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Makower to include a sensor sub-system that infers the quantity of the milk in the milk container from a measured level of milk in the milk container, as taught by Guthrie.  Guthrie teaches that these sensors assist the user in keeping track of aggregate volume pumped (paragraph 8).
Regarding claim 9, in the modified device of Makower, Makower discloses disclose the height of, or quantity of, the milk in the milk container is sent by the device to, and displayed on, the connected application (fig. 28 shows histograms of milk extraction volume).  
Regarding claim 10, modified Makower teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose there are one or more light emitters and detectors positioned in the base of the housing, positioned above the milk container.
Guthrie teaches a breast pump device (fig. 8) which has a housing which has a light detector (sensor 804 in fig. 8) positioned in the base of the housing, positioned above the milk container.  Guthrie further teaches a separate example of the sensor system (paragraph 63) comprises one sensor (detector 604 in fig. 6A) and one light emitter (emitter 603 in fig. 6A).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the base of the housing above the milk container (the examiner notes that the “base” is not positionally defined and, in the device of modified Makower, the base is considered an area above the milk container) to have one or more light emitters and detectors positioned in the base of the housing, as taught by Guthrie, for the purpose of generating data regarding milk trends (paragraph 47).
Regarding claim 16, in the modified device of Makower, Makower discloses the sensor sub-system provides data to a data analysis system that determines metrics that correlate with user- defined requirements for milk-flow rate or milk expression (paragraph 197 discloses an “app 474 or other program” to track efficiency over time which would correlate with a user-defined requirement for milk-flow rate or expression).
Regarding claim 17, in the modified device of Makower, Makower discloses a user-defined requirement is to enhance or increase milk-flow or to reduce milk-flow (paragraph 205 discloses a requirement being to increase milk flow).
Regarding claims 18 and 24, in the modified device of Makower, Makower discloses the data analysis system analyses data including one or more of the following: amount of milk expressed over one or more sessions, rate at which milk is expressed over one or more sessions, profile of the rate at which milk is expressed over one or more sessions (paragraph 198 discloses tracking milk expression over time through a histogram).
Regarding claims 19 and 25, in the modified device of Makower, Makower discloses the data analysis system processes pump operation metrics such as any of the following: pump speed, length of a single pumping session, negative air pressure or vacuum level, peak negative air pressure or vacuum level, pump cycle time or frequency, changing profile of pump speed over a single pumping session time of day (paragraph 203, lines 6-13 discloses processing inputs which includes length of a pumping session).
Regarding claims 20 and 26, in the modified device of Makower, Makower discloses the data analysis system processes data including one or more of the following: amount and type of liquids consumed by the mother, state of relaxation of the mother before or during a session, state of quiet experienced by the mother before or during a session, what overall milk expression profile the mother most closely matches (as noted above, the data analysis system is considered a functional limitation of the sensor subsystem and not positively recited and the claim is interpreted in that the sensor subsystem is functionally capable of providing data to a data analysis system having the recited functions; paragraph 196 of Makower discloses that the system is configured to provide data to a secondary device indicating that the sensor subsystem of modified Makower possesses all of the necessary structure to accomplish the claimed function).
Regarding claim 21, in the modified device of Makower, Makower discloses the data analysis system gives recommended pump operation metrics for one or more of: improving milk flow or milk supply; for weaning; if an optimal session start time or a complete session has been missed (paragraph 200 discloses providing a weaning schedule).
Regarding claim 22, in the modified device of Makower, Makower discloses the data analysis system leads to automatic setting of pump operation metrics for the pumping mechanism, such as pump speed, length of a single pumping session, vacuum level, cycle times, changing profile of pump speed over a single pumping session (paragraph 207 discloses that the app can send instructions to the controller regarding specific pumping modes which is understood to incorporate instructions pertaining to pump speed, length, and vacuum level).
Regarding claim 23, in the modified device of Makower, Makower discloses the metrics include the specific usage of the connected device by a woman while using the pump (as noted above, this claim is interpreted to a sensor subsystem configured to provide data to a data analysis system that determines the claimed metrics; paragraph 196 of Makower discloses that the system wirelessly provides data to a secondary device indicating that the sensor subsystem of Makower is functionally capable of providing data to the claimed data analysis system since it possesses all of the necessary structure to accomplish the claimed function).
Regarding claim 27, in the modified device of Makower, Makower discloses the data analysis system enables sharing data from multiple connected breast pump devices to optimize the milk pumping or milk weaning efficacy of the breast pump (as noted above, this claim is interpreted to a sensor subsystem configured to provide data to a data analysis system that determines the claimed metrics; paragraph 196 of Makower discloses wirelessly providing data to a secondary device indicating that the sensor subsystem of Makower is functionally capable of providing data to the claimed data analysis system since it possesses all of the necessary structure to accomplish the claimed function).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Meyers and in further view of Barack, as applied to claim 1 above, and further in view of Guthrie and in further view of Thorne (US 20170112983).
Regarding claim 11, modified Makower teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the top of the milk container includes an optically clear region that is aligned below one or more light emitters positioned in the base of the housing.
As discussed above, Guthrie teaches a breast pump device (fig. 8) which has a housing which has a light detector (sensor 804 in fig. 8) positioned in the base of the housing, positioned above the milk container (fig. 8) and is aligned with the top of the milk container (capture system 810 in fig. 8 is shown “aligned” with the light detector.  Guthrie further teaches a separate example of the sensor system (paragraph 63) comprises one sensor (detector 604 in fig. 6A) and one light emitter (emitter 603 in fig. 6A).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the base of the housing to have one or more light emitters and detectors aligned with the top of the milk container, as taught by Guthrie, for the purpose of generating data regarding milk trends (paragraph 47).
Thorne teaches a breast pump device (fig. 1A) having a milk container (container 706 in fig. 7A) which is entirely optically clear (paragraph 59).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of modified Makower to be entirely optically clear, as taught by Thorne, for the purpose of enabling a user to visualize the extracted milk thereby providing the user with a rough estimate of milk production.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Meyers and in further view of Barack and in further view of Guthrie, as applied to claims 1 and 8 above, and further in view of Gaskin (US 20170021068).
Regarding claim 12, modified Makower teaches all of the claimed limitations set forth in claims 1 and 8, as discussed above, but does not teach or disclose the sensor sub-system includes or communicates with an accelerometer and uses a signal from the accelerometer to determine if the liquid is sufficiently still to permit the sensor to accurately measure or infer the quantity and/or the height of the liquid in the container.
Gaskin teaches a breast pump system (fig. 1) which comprises a sensor subsystem (“fluid sensors” in paragraph 144) which measure quantity of milk in the milk container (“determine fluid levels” in paragraph 144).  Gaskin further teaches that the sensor subsystem includes an accelerometer to determine if the liquid is sufficiently still to permit the sensor to accurately measure or infer the quantity and/or the height of the liquid in the container (“accelerometers…can also help to eliminate noisy readings, by detecting excessive motion and thereby giving the system an indication to pause data collection until the reservoir reaches a more stable state” in paragraph 144).  
Since Gaskin teaches that excessive motion can cause false data (“noisy readings” in paragraph 144), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sensor subsystem to include an accelerometer to determine if the liquid is sufficiently still to permit the sensor to accurately measure or infer the quantity and/or the height of the liquid in the container, as taught by Gaskin, for the purpose of ensuring that collected data is accurate.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Meyers and in further view of Barack, as applied to claim 1 above, and further in view of Gaskin and in further view of Hall (US 7833190).
Regarding claim 13, modified Makower teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a haptic and/or visual indicator indicates if there is too much movement of the breast pump system for viable operation.
As discussed previously, Gaskin is directed towards a breast pump (fig. 1) which comprises a sensor subsystem having an accelerometer configured to detect if there is too much movement of the breast pump system for viable operation (the examiner notes that Applicant’s specification provides no special definition for “viable operation” and that this term is interpreted to mean any normal function of the pump; paragraph 144 discloses detecting too much movement to ensure accurate data collection).  Gaskin further teaches an “indication” is given to pause data collection until the reservoir is more stable (paragraph 144).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Makower to have the system be configured to give an indication to the system to pause data collection when the reservoir is experiencing too much movement, as taught by Gaskin, as Gaskin teaches that this helps ensure accurate data readings (paragraph 144).
Hall is directed towards a breast pump system (fig. 1) which utilizes a haptic indicator to indicate an action required from the mother (2:29-38 discloses a vibrator 14 in fig. 3 which is activated to alert the mother that the container is full and the pump can be deactivated).  As Gaskin teaches that an “indication” is provided to the system to stop data collection until the container is sufficiently still, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Makower to include the vibrator of Hall which alerts a user that too much movement is occurring so a user knows to cease or reduce movement for viable data collection.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Meyers and in further view of Barack, as applied to claim 1 above, and further in view of Hall.
Regarding claim 14, modified Makower teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a haptic and/or visual indicator indicates if the amount of milk in the milk container has reached a preset quantity or level.  
Hall is directed to a breast pump device (fig. 1) which comprises a haptic indicator (vibrator 14 in fig. 3; 2:29-38) which indicates if the amount of milk in the milk container has reached a preset quantity or level to alert the user that the device can be deactivated (2:29-38).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Makower to include the haptic indicator which indicates if the amount of milk in the milk container has reached a preset quantity or level, as taught by Hall, for the purpose of alerting the user that the milk container is full and the device can be deactivated (2:29-38).  

Double Patenting
Applicant is advised that should claims 18-20 be found allowable, claims 24-26 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,926,011 in view of the teachings below (see table below). 
Regarding claim 1 of the instant application, claim 2 of the issued patent discloses all of the claimed limitations set forth in claim 1 of the application except a power charging circuit for controlling the charging of the rechargeable battery, the pump and control electronics powered by the rechargeable battery, the breast shield having a breast flange and nipple tunnel, the milk container being attachable and removable from the housing; and a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Khalil teaches a breast pump system (fig. 10) having a breast shield (1 in fig. 11) with a flange (12 in fig. 7) and a nipple tunnel (13 in fig. 7).  Khalil further teaches the housing (6” in fig. 10) has control electronics (“control systems” in paragraph 68). Khalil further teaches a milk container (7’ in fig. 11) configured to be attached and removed from the housing (paragraph 69). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield, housing, and milk container of claim 1 of the patent to have a flange/nipple tunnel, control electronics, and to be attachable/removable from the housing, respectively.  This configuration of the breast shield is known in the art and provides for a surface for contacting the breast and receiving the nipple.  The modification of the control electronics would provide for user input to enable a user to active the pump (paragraph 68) and the modification of the milk container would enable the container to be removed after collection to access the milk.
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable); (c) control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34); (d) a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump and the control electronics to be powered by the rechargeable battery for the purpose of rendering the pump and control electronics operable.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference application to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a control interface (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the claim of the reference application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Patent Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
 
Guthie and Thorne teach the limitation as set forth on pg. 18 above.  It would have been obvious to have modified the reference claim for the same reason given.
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


Claims 1-5 and 8-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,881,766 in view of the teachings below
Claim 1 of the issued patent discloses all of the claimed limitations of claim 1 of the instant application except a power charging circuit for controlling the charging of the rechargeable battery; control electronics and the pump being powered by the rechargeable battery; and a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable); control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34); a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the patent claim to include the control electronics and to have the pump and control electronics powered by the rechargeable battery, as taught by Makower, for the purpose of providing a control system which can operate the pump according to a protocol and to render the control electronics and pump operable.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the patent claim to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a control interface (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have patent claim to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Patent Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
 
Guthie and Thorne teach the limitation as set forth on pg. 18 above.  It would have been obvious to have modified the reference claim for the same reason given.
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


Claim 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/181057 in view of the teachings below.
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a power charging circuit for controlling the charging of the rechargeable battery and the control electronics and pump being powered by the rechargeable battery; a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.  
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable); (c) control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34); (d) a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump and the control electronics to be powered by the rechargeable battery for the purpose of rendering the pump and control electronics operable.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference application to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a control interface (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the claim of the reference application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
 
Guthie and Thorne teach the limitation as set forth on pg. 18 above.  It would have been obvious to have modified the reference claim for the same reason given.
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/203,050 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
 
Guthie and Thorne teach the limitation as set forth on pg. 18 above.  It would have been obvious to have modified the reference claim for the same reason given.
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
11
 
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203,109 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
 
Guthie and Thorne teach the limitation as set forth on pg. 18 above.  It would have been obvious to have modified the reference claim for the same reason given.
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of copending Application No. 17/203,150 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
21
 
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/203,179 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
8
 
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,216 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Copending App
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
2
 
9
3
 
10
5
 
11
6
 
12
7
 
13
8
 
14
9
 
15
10
 
16
11
 
17
12
 
18
13
 
19
14
 
20
15
 
21
16, 17, 18
 
22
19
 
23
20
 
24
21
 
25
22
 
26
23
 
27
25
 
28
26-28
 
29
29
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15, 17, and 20 of copending Application No. 17/203,259 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
15
 
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
17
 
14
20
 
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 21 of copending Application No. 17/203,292 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
21
 
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203,313 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
 
Guthie and Thorne teach the limitation as set forth on pg. 18 above.  It would have been obvious to have modified the reference claim for the same reason given.
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of copending Application No. 17/203,327 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
21
 
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of copending Application No. 17/203,355 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
21
 
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,384 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Copending App
1
See discussion above
2
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
5
9
6
10
8
11
9
12
10
13
11
14
12
15
13
16
14
17
15
18
16
19
17
20
18
21
19
22
20
23
21
24
22
25
23
26
24
27
25
28
26
29
27


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of copending Application No. 17/203,397 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
21
 
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.
Claims 1-5 and 8-29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of copending Application No. 17/203,418 in view of the teachings below (see table below). 
With regard to claim 1 of the application, claim 1 of the copending application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (b) a power charging circuit for controlling the charging of the rechargeable battery (claim 1) ; (c) control electronics powered by the rechargeable battery (claim 1); (d) a pump powered by the rechargeable battery and generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); and (iii) a milk container that is configured to attach to the housing (claim 1). 
Thus, claim 1 of the copending application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the copending application does not claim a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast.
Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a user input (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified device of the claim of the copending application to include a left and right breast control interface that is user selectable to indicate or record if milk is being expressed from the left or the right breast and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast, as taught by Barack.  This enables a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
'079 Claims
Ref. Claims
Teaching
1
 
See discussion above
2
 
Makower teaches the limitation as set forth on pg. 11 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to input the selection directly into the device.
3
 
Cheng teaches the limitation as set forth on pg. 13 above.  It would have been obvious to have modified the reference claim for the same reason given.
4
 
Barack teaches the limitation as set forth on pg. 11-12 above.  It would have been obvious to have modified the reference claim for the same reason given.
5
 
Makower '794 and Barack teach the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
8
 
Guthrie teaches the limitation as set forth on pg. 14 above.  It would have been obvious to have modified the reference claim for the same reason given.
9
 
Makower teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to visualize the extracted milk volume over time.
10
 
Guthrie teaches the limitation as set forth on pg. 15 above.  It would have been obvious to have modified the reference claim for the same reason given.
11
21
 
12
 
Gaskin teaches the limitation as set forth on pg. 19 above.  It would have been obvious to have modified the reference claim for the same reason given.
13
 
Gaskin and Hall teach the limitation as set forth on pg. 20 above.  It would have been obvious to have modified the reference claim for the same reason given.
14
 
Hall teaches the limitation as set forth on pg. 22 above.  It would have been obvious to have modified the reference claim for the same reason given.
15
 
Makower teaches the limitation as set forth on pg. 12 above. It would have been obvious to have modified the reference claim for the purpose of enabling the pump to maintain a target flow rate.
16
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of tracking milk production relative to user goals.
17
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of increasing milk production
18
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
19
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
20
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
21
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of providing the mother with a weaning pumping schedule to optimize pumping.
22
 
Makower teaches the limitation as set forth on pg. 17 above.  It would have been obvious to have modified the reference claim for the purpose of optimize pumping performance relative to user's goals.
23
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
24
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim for the purpose of enabling of tracking milk expression overtime to view trends. 
25
 
Makower teaches the limitation as set forth on pg. 16 above. It would have been obvious to have modified the reference claim as Makower teaches these inputs are used to track expression (paragraph 203).
26
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 16 above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
27
 
Makower teaches a device functionally capable of sending data to a device with the claimed capabilities as discussed on pg. 19above.  As this is a functional limitation, it would have been obvious to have modified the reference claim to be configured to send data to the claimed system for the purpose of enabling data to be sent to a wide variety of devices.
28
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.
29
 
This limitation is a functional limitation.  It would have been obvious to have modified the device of the reference claim to be configured to send data to the claimed platform for the purpose of enabling data to be sent to a wide variety of devices.


This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the closest piece of prior art is Makower ‘794 and Barack which collectively teach providing a visual indicator indicating which breast is selected for pumping.   As this visual indicator is a display, the prior art does not teach or disclose a device having two visual indicators on a housing which indicates left and right breast.  
Regarding claim 7, the claim would be allowable for similar reasons in that the prior art fails to teach or disclose two separate button/interfaces which are respectively illuminated to indicate the left/right breast.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783